Citation Nr: 1334354	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability, including as secondary to the service-connected left ankle and/or left knee disabilities. 

2. Entitlement to service connection for a right hip disability, including as secondary to the service-connected left ankle and/or left knee disabilities. 

3. Entitlement to service connection for a left hip disability, including as secondary to the service-connected left ankle and/or left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1971 to January 1973.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that in pertinent part denied service connection for disorders of the right hip, left hip, and right knee. 

In June 2010 and in April 2012, the Board remanded the case for development.  The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for disabilities of the right hip and the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No diagnosis has been offered to account for claimed left hip pains.  

CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by active military service, nor has a left hip disability been caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board previously remanded the case for development.  The United States Court of Appeals for Veterans Claims (Court) held that when the remand orders of the Board are not complied with the Board errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA has complied with all remand orders of the Board.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed to substantiate the claim.  VA must notify the claimant that VA will assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant with regard to secondary service connection for a left hip disability was satisfied by a letter sent to the claimant in April 2006.  The letter addressed all of the notice elements and was sent prior to the July 2006 initial unfavorable decision.  Although the Veteran was not provided VCAA notice as to direct-incurrence service connection for a left hip disability, the Board finds that he has not been prejudiced by this notice defect.  In this regard, the Board finds that the Veteran had actual notice of the information and evidence necessary to substantiate direct-incurrence service connection.  In a statement of the case issued in March 2007, the Veteran was apprised of the criteria to be met for direct-incurrence service connection.

VA's duty to assist the Veteran in the development of the claim has also been met.  The service treatment records (STRs) and all pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations and nexus opinions have been obtained.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a VA examination or medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examinations and opinions obtained, with respect to the left hip joint, are adequate, as they are based on the pertinent medical history and the statements of the claimant, and clinical examination of the Veteran.  The medical opinions are supported by cogent rationale.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection for the Left Hip

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The phrase "chronic disease" refers to only those diseases listed under 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

The STRs do not reflect a relevant abnormality at entry into active service, a left hip injury during active service, or a left hip complaint at the time of discharge from active service.  No left hip complaint was registered until approximately 30 years after active service.  As discussed below, the post-service medical evidence reflects that although the Veteran has subjective complaints of left hip is pain, no diagnosis has been offered.  All clinical examinations, X-rays and diagnostic studies of the left hip joint have yielded negative results.  

VA determined that service-connected disabilities of the ankles with resulting weight shift, gait disturbance, and left lower extremity muscle atrophy had aggravated the left knee.  In June 2010, the Board granted service connection for left knee arthritis and then remanded the claim for secondary service connection for a left hip disability for an examination and medical opinion addressing whether the left ankle disability had also caused or aggravated a painful condition of the left hip.  

In November 2010, VA examined the Veteran's left hip and found that it was essentially normal.  The examiner noted that all left hip X-rays throughout the appeal period were normal.  In spite of these "normal" findings, the examiner reported that the left hip flexed to only 100 degrees, whereas, according to 38 C.F.R. § 4.71, Plate II, a normal hip joint flexes to a maximum of 125 degrees.  The examiner concluded that a left hip disorder would significantly affect the Veteran's usual occupation, but also concluded that the left hip was normal and no diagnosis could be offered.  Concerning the etiology of the left hip disorder, the VA examiner concluded, "There is no disability found by this examiner today and therefore no relationship to his service-connected disabilities."  

In April 2012, the Board remanded the case for clarification of the November 2010 compensation examination report.

In May 2012, the November 2010 VA examiner reviewed the case and again concluded that it is unlikely that a service-connected disability had caused a left hip condition.  The rationale for this conclusion is as follows: 
      
      The evidence is that the veteran has no arthritis of the...left hip.  This is based on both the lack of such diagnosis in the medical records, lack of any findings to correlate with these diagnosis [sic] and more importantly, the xray reports dated 5/4/12 (right hip); 12/19/2011 (right knee) and 4/23/2009 (left hip), all of which were normal and specifically showed no evidence of arthritis.  As no disability is found on examination, no arthritis is found on either e[x]amination or imaging, then there is no association with any service-connected disability.  Therefore, to answer the questions posted, there is no disability of the...left hip.

The VA examiner then wrote: 

     The veteran currently does not have arthritis of the...left hip.  Therefore, after reviewing the c file and all pertinent records, it is the opinion of this examiner that arthritis or any currently diagnosed disability of the...left hip is less likely as not (less than 50% or greater probability) incurred in or caused by military service.

The VA examiner offered a separate opinion addressing secondary service connection of the left hip joint due to the left ankle.  The examiner wrote:
      
      The veteran has no disability of the...left hip.  The details of this rationale are the same as section 4 of this opinion.  As no disability exists and no arthritis exists, there is no association to the veterans left ankle or left knee conditions.  Therefore, after reviewing the c file and all pertinent records, it is the opinion of this examiner that arthritis or any currently diagnosed disability of the...left hip is less likely as not (50% or greater probability) caused by or aggravated by the veteran's service-connected disabilities.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

The above-mentioned medical opinions addressing the absence of a left hip disability are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

In many cases, only a diagnosis offered by a medical professional is a "competent" diagnosis; however, when a condition may be identified by unique or readily identifiable features and capable of lay observation, the lay diagnosis of the disorder is also competent.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Although the Veteran may competently report pain, only under certain circumstances may he offer a medical diagnosis.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran has not been shown to have had the requisite medical training to render him competent to identify arthritis, or other joint pathology.  He is not reporting a contemporary medical diagnosis (that is, no competent medical professional has told him that he has left hip arthritis), and his report of left hip pain does not support a later diagnosis by a medical professional.  Thus, his opinion cannot be afforded weight in this matter. 

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the medical evidence establishes that there is no left hip disability, even though the Veteran has competently reported a history of left hip pain, service connection cannot follow.  After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a left hip condition must therefore be denied.  


ORDER

Entitlement to service connection for a left hip disability, including as secondary to service-connected disabilities, is denied.


REMAND

In November 2010, a VA compensation examiner examined the Veteran's right hip and right knee and reported that these joints are essentially normal.  Then, in spite of the "normal" current findings, the examiner detailed the specific abnormalities found in these joints.  The examiner noted that X-rays showed mild osteoarthritic changes of the right hip and reported that the right hip disability would significantly affect the Veteran's usual occupation due to decreased mobility and pain.  While reporting decreased right hip mobility, the VA examiner specifically found that the right hip flexed to "200 degrees."  The Board notes that a normal hip joint flexes to only 125 degrees (see 38 C.F.R. § 4.71, Plate II).  The Board therefore questions whether the examiner meant to report that the right hip flexed to 200 degrees, or to some other limit.  An accurate measurement of right hip flexion is necessary to help the Board determine ascertain whether a right hip disability exists, or whether the Board should accept the examiner's finding of a normal right hip joint. 

Concerning the right knee, the November 2010 VA examiner reported that the right knee X-rays showed mild to moderate degenerative joint disease that would impact the Veteran's occupation due to decreased mobility and pain.  Inexplicably, the examiner then offered a diagnosis of right knee arthralgia with no functional abnormality.  

Concerning the etiology of the disorders, the VA examiner ultimately concluded, "There is no disability found by this examiner today and therefore no relationship to his service-connected disabilities."  

In April 2012, the Board remanded the case for clarification of the November 2010 compensation examination report.

In May 2012, the November 2010 VA examiner provided an addendum opinion.  The examiner again concluded that it is unlikely that a service-connected disability had caused the right hip or right knee disorders.  The rationale for this conclusion is as follows: 
      The evidence is that the veteran has no arthritis of the right knee, right hip, and left hip.  This is based on both the lack of such diagnosis in the medical records, lack of any findings to correlate with these diagnosis [sic] and more importantly, the xray reports dated 5/4/12 (right hip); 12/19/2011 (right knee) and 4/23/2009 (left hip), all of which were normal and specifically showed no evidence of arthritis.  As no disability is found on examination, no arthritis is found either on e[x]amination or imaging, then there is no association with any service-connected disability.  Therefore, to answer the questions posted, there is no disability of the right knee, right hip and / or left hip.

As the examiner specifically pointed out, the X-ray evidence in this case is more important than is perhaps any other evidence.  If this is so, the Board must question why the examiner chose to ignore the earlier X-ray reports that do show relevant joint pathology.

The examiner then wrote: 
     
     The veteran currently does not have arthritis of the right knee, right hip, and/or left hip.  Therefore, after reviewing the c file and all pertinent records, it is the opinion of this examiner that arthritis or any currently diagnosed disability of the right knee, right hip, and / or left hip is less likely as not (less than 50% or greater probability) incurred in or caused by military service.

The above-quoted portion of the decision raises the question of whether the examiner is conceding that there is a currently diagnosed disability of the right hip and right knee.  If there is a current disability, then the opinion lacks a meaningful rationale.

The VA examiner added a separate opinion addressing secondary service connection.  The examiner wrote:
      
      The veteran has no disability of the right knee, right hip or left hip.  The details of this rationale are the same as section 4 of this opinion.  As no disability exists and no arthritis exists, there is no association to the veterans left ankle or left knee conditions.  Therefore, after reviewing the c file and all pertinent records, it is the opinion of this examiner that arthritis or any currently diagnosed disability of the right knee, right hip, and / or left hip is less likely as not (50% or greater probability) caused by or aggravated by the veteran's service-connected disabilities.

Again, the examiner stated that the Veteran had no disability, but then dissociated "arthritis or any currently diagnosed disability" from service-connected disabilities without providing a meaningful rationale.  

Because the VA examiner suggested that the X-ray evidence is at the heart of this case, and because a decision must be based on all the evidence of record, the Board must consider all of the pertinent X-ray evidence and must require that the examiner consider all of the X-ray evidence.  The Board also notes that in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim)

Reviewing all of the X-ray evidence, in May 2005 a VA staff radiologist interpreted X-rays as showing mild osteoarthritic changes of the right hip.  July 2005 X-rays of the right knee showed very minimal narrowing of the joint space medially.  In April 2009, a VA examiner reported that right knee X-rays showed degenerative joint disease and very little degenerative spurring.  In November 2010, the examiner stated that X-rays showed mild osteoarthritis changes of the right hip and medial compartment narrowing of the right knee.  The knee-related X-ray impression in November 2010 was mild to moderate degenerative joint disease in both knees. 

Incidentally, during an April 2009 VA examination, right knee crepitus was also found.  This is significant to the case, as a VA regulation states, "...crepitation within the joint structures should be noted carefully as points of contact which are diseased."  38 C.F.R. § 4.59.  Moreover, the April 2009 examiner also stated, "Both knees are weaker than they used to be."  "He has fatigability and lack of endurance of both knees."  This is significant to the case because weakness of a joint indicates a functional disability of that joint.  38 C.F.R. §§ 4.40, 4.45 (c).  These notations support a finding that there is, or was, a right knee disorder.  As noted above, where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain, 21 Vet. App. at 319.

Because of the competent medical evidence of current or previous disorders of the right hip and knee, the Board cannot accept the May 2012 medical conclusion that the Veteran has no service-connectable right hip or right knee disability.  He must therefore be re-examined by an orthopedist, or other adequate clinician, to determine the nature and etiology of all right hip and right knee disorders demonstrated at any time during, or proximate to, the appeal period. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC should request and obtain any VA medical records not already associated with the claims file.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been associated with the claims file, the AMC shall arrange for an appropriate examination by an orthopedist (one who has not examined the Veteran, if possible), or other appropriate clinician, to determine the nature and etiology of any right hip and/or right knee disorder.  The physician must review the claims files and any pertinent records contained in Virtual VA.  The physician must elicit a history of relevant symptoms from the Veteran, examine the right hip and right knee, and perform a range of motion study that clarifies the correct range of right hip flexion.  The physician must offer a diagnosis, if any, for the right hip and right knee.  Thereafter, the physician is asked to address the questions below: 

(a.)  Is it at least as likely as not (50 percent or greater possibility) that any right hip and/or right knee disorder demonstrated at any time during the appeal period, even if currently resolved, to include degenerative joint disease of the right knee and/or right hip osteoarthritis as shown by X-rays in 2005, is/are related to active military service?  

(b.)  If the answer in question I above is "no," then, is it at least as likely as not that any right hip and/or right knee disorder demonstrated at any time during the appeal period, even if currently resolved, to include degenerative joint disease of the right knee and/or right hip osteoarthritis as shown by X-rays in 2005, was/were caused by or aggravated by a service-connected disability, particularly, the left ankle disability?  

A rationale must be given for all opinions and conclusions expressed.  The physician is directed to reconcile his or her opinions with any on file that may conflict. 

3.  When the development requested has been completed, the case shall again be reviewed by the AMC on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is hereby notified that failure to report for a scheduled VA examination without good cause may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


